      Case 4:18-cv-00417-DPM Document 20 Filed 10/14/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DUANE GONDER                                                     PLAINTIFF
ADC #147996
v.                       No. 4:18-cv-417-DPM

JEFFERY H. KEARNEY                                              DEFENDANT

                                 ORDER
     Gonder asks the Court to hold an evidentiary hearing to further
dig into the particulars of Kearney's suspension and reinstatement.
Doc. 19. In support of his motion, he quotes ARK. CODE ANN.§ 16-13-
204(a). Doc. 19 at 1. The federal parallel statute is the All Writs Act,
which allows federal courts to "issue all writs necessary or appropriate
in aid of their respective jurisdictions and agreeable to the usages and
principles of law." 28 U.S.C. § 1651(a). But there are no claims over
which this Court has subject matter jurisdiction remaining in this case.
Because the relief Gonder seeks is not "in aid of" this Court's
jurisdiction, his motion, Doc. 19, is denied. This case is closed.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
                                     / 1/   ()e,fo)w_ 'J-0~ D
